DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 01/22/2020. Claims 19-33 are
pending in the application and have been considered below.

Allowable Subject Matter
Claims 20, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,558,682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claim(s) is anticipated over the corresponding claims in the U.S. Patent No. 10,558,682 B2.

Instant Application
Patent No. US 10,558,682 B2
Claim 19+22+20
19.  A system for cross-media recommendation, comprising:
a first database operable to store a plurality of taste profiles corresponding to a
first domain;
a second database operable to store a plurality of media item vectors
corresponding to a second domain; and
at least one processor configured to:
generate a plurality of weighted term vectors based on the plurality of taste
profiles,
generate vector quantized media data by vector quantizing the plurality of
media item vectors,
generate a map of the weighted term vectors to the vector quantized media
data,
train a model based on the map, and
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.

22. The system according to claim 19, wherein the at least one processor is
further configured to:
generate a training set based on the plurality of taste profiles and the plurality of media item vectors, wherein at least a portion of the training set includes ground truths across the first domain and the second domain; and
train the model with the training set.

20. The system according to Claim 4, wherein the plurality of weighted term
vectors are generated by multiplying, for each term in a taste profile, an affinity by
a probabilities that the term is associated with a media item.
Claim 1 
1. A system for cross-media recommendation, comprising:
a first database operable to store a plurality of taste profiles corresponding to a first domain;
a second database operable to store a plurality of media item vectors corresponding to a second domain; and
at least one processor configured to:
generate a training set based on the plurality of taste profiles and the plurality of media item vectors,
wherein at least a portion of the training set includes ground truths across different domains;
apply an evaluation taste profile in the first domain to a plurality of models generated based on a relationship among the plurality of taste profiles and the plurality of media item vectors, wherein the plurality of models are trained based on the training set; and
obtain a plurality of resulting codes corresponding to at least one of the plurality of media item vectors in the second domain, wherein a plurality of weighted term vectors are generated by multiplying, for each term in a taste profile of the plurality of taste profiles, an affinity by a probability that the term is associated with a media item.

Claim 21
Claim 2
Claim 23
Claim 5
   Claim 24 + 26 + 27
Claim 11
       Claim 25   
    Claim 12
                                   Claim 28

Claim 25
                               Claim 29+ 31 + 32
                                           Claim 6  

                                    Claim 30
                                          Claim 7

Claim 33
   Claim 10





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (EP 2 207 348 A2, hereinafter referred to as Barbieri), in view of BACH et al. (US 2012/0296908 A1, hereinafter referred to as BACH), and further in view of Ellis et al (“THE ECHO NEST MUSICAL FINGERPRINT,” hereinafter referred to as Ellis), and Thompson et al. (US 7,945,441 B2, hereinafter referred to as Thompson), and Whitman et al. (US 7,772,478 B2, hereinafter referred to as Whitman), and Martin et al. (US 2009/0210415 A1, hereinafter referred to as Martin).

As to claim 19, Barbieri teaches a system for cross-media recommendation, comprising: 
a first database operable to store a plurality of taste profiles corresponding to a first domain (paragraph [0015], wherein, using the broadest reasonable interpretation, Examiner interprets a first storage containing known profile information for content items, the known domain, and profile information comprises like-degrees to include taste profiles corresponding to a first domain);  
a second database operable to store a plurality of media item vectors corresponding to a second domain (paragraphs [0015], a second storage for profile information to be obtained for new content items and the new domain, wherein, using the broadest reasonable interpretation, Examiner interprets the new content items to include media item vectors and the new domain to be the second domain).
However, Barbieri fails to explicitly teach:
generate a plurality of weighted term vectors based on the plurality of taste profiles,
generate vector quantized media data by vector quantizing the plurality of media item vectors,
generate a map of the weighted term vectors to the vector quantized media data,
train a model based on the map, and
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.
BACH teaches at least one processor configured to: 
generate a plurality of weighted term vectors based on the plurality of taste profiles (paragraphs [0008] ...weight the raw collection profile using weights derived
from the information on the music taste…, [0009], weight the extracted features using weights derived from the information on the music taste, [0062] … user taste, weight the feature vectors; wherein Examiner interprets the weighting of the extracted features to include weighted term vectors), 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Barbieri to add weighted term vectors to the system of Barbieri, as taught by BACH above. The modification would have been obvious because one of ordinary skill would be motivated to have a collection of many different media data items enables a user to perform an action or receive a service that is optimally suited according to user's requirement, as suggested by BACH ([0221]).
However, Barbieri and BACH fail to explicitly teach:
generate vector quantized media data by vector quantizing the plurality of media item vectors,
generate a map of the weighted term vectors to the vector quantized media data,
train a model based on the map, and
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.
Ellis, in combination with Barbieri and BACH, teaches:
 generate vector quantized media data by vector quantizing the plurality of media item vectors (section 2. FEATURES AND CODE GENERATION … wherein Examiner interprets the segment-aligned chroma vector C is then vector quantized…and each code …is quantized to 32ms increments to include vector quantizing the plurality of media item vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri and BACH to add vector quantizing to the combination system of Barbieri and BACH, as taught by Ellis above. The modification would have been obvious because one of ordinary skill would be motivated to have a code generator that computes the segmentation and chroma features to quantize, as suggested by Ellis (section 2. FEATURES AND CODE GENERATION).
However, Barbieri, BACH and Ellis fail to explicitly teach:
generate a map of the weighted term vectors to the vector quantized media data, 
train a model based on the map, and 
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.  
Thompson, in combination with Barbieri, BACH and Ellis, teaches:
generate a map of the weighted term vectors to the vector quantized media data (col. 2, lines 44-46, col. 3, lines 60-67 to col. 4, lines 1-2, each quantized feature is a numerical value that identifies a baseline feature associated with the input signal, col. 4, lines 64-67 to col. 5, lines 1-55, mapping).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH and Ellis to add vector quantizing to the combination system of Barbieri, BACH and Ellis, as taught by Thompson above. The modification would have been obvious because one of ordinary skill would be motivated to have feature quantized arranged to map from a digital data space into a feature dependent space, as suggested by Thompson (col. 4, lines 1-2).
However, Barbieri, BACH, Ellis and Thompson fail to explicitly teach:
train a model based on the map, and 
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.  
Whitman, in combination with Barbieri, BACH, Ellis and Thompson, teaches:
train a model based on the map (see Figs. 5 & 6, training music vectors, col. 9, lines 8-22, ...sub-classifier machines are trained for each group of music samples. Sub-classifier machine c, 1 is a classifier machine for term t trained on music vector group 1, 
wherein using the broadest reasonable interpretation, Examiner interprets the “group of music samples” as the map).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH, Ellis and Thompson to add a training model based on the map to the combination system of Barbieri, BACH, Ellis and Thompson, as taught by Whitman above. The modification would have been obvious because one of ordinary skill would be motivated to understanding the similarities and differences between music samples., as suggested by Whitman (col. 8, lines 16-18}.
However, Barbieri, BACH, Ellis, Thompson and Whitman fail to explicitly teach:
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain.
Martin, in combination with Barbieri, BACH, Ellis, Thompson and Whitman, teaches:
apply an evaluation taste profile in the first domain to the model to obtain a media item corresponding to the second domain (see abstract, aggregating user taste data for a plurality of users in a group. paragraphs [0035], aggregation process of the different mediasets that are recommended to each user of the group, [0046], aggregator ... , [0133]….collection of available media items may be the aggregate of the sub-collections of media items, [0150], User Taste Aggregation Process; wherein using the broadest reasonable interpretation, Examiner interprets the aggregating user taste data for a plurality of users in a group to include an evaluation taste profile in the first domain).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH, Ellis, Thompson and Whitman to add a training model based on the map to the combination system of Barbieri, BACH, Ellis, Thompson and Whitman, as taught by Martin, above. The modification would have been obvious because one of ordinary skill would be motivated to understanding the similarities and differences between music samples., as suggested by Martin, (col. 8, lines 16-18}.

Claim 24 recites substantially the same functionalities recited in claim 19, and is directed to a method performed by the system of claim 19.  Therefore claim 24 is rejected for the same reasons as applied to claim 19 above.

Claim 29 recites substantially the same functionalities recited in claim 24, and is directed to a non-transitory computer-readable medium having stored thereon one or
more sequences of instructions for causing one or more processors to perform the method of claim 24.  Therefore claim 29 is rejected for the same reasons as applied to claim 24 above.

Claims  21, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (EP 2 207 348 A2, hereinafter referred to as Barbieri), in view of BACH et al. (US 2012/0296908 A1, hereinafter referred to as BACH), and further in view of Ellis et al (“THE ECHO NEST MUSICAL FINGERPRINT,” hereinafter referred to as Ellis), and Thompson et al. (US 7,945,441 B2, hereinafter referred to as Thompson), and Whitman et al. (US 7,772,478 B2, hereinafter referred to as Whitman), and Martin et al. (US 2009/0210415 A1, hereinafter referred to as Martin),
and Sarikaya et al. (US 2014/0222422 A 1, hereinafter referred to as Sarikaya).

As to claim 21, which incorporates the rejection of claim 19, Sarikaya, in combination with Barbieri, BACH, Ellis, Thompson, Whitman and Martin, teaches wherein the first domain is music and the second domain is any one, or a combination, of books, movies, or games  (paragraph [0023]…a domain is an area that is associated with a set of actions (e.g. movie domain, music domain, book domain, game domain, flight domain...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH, Ellis, Thompson, Whitman and Martin to add different domains to the combination system of Barbieri, BACH, Ellis, Thompson, Whitman and Martin, as taught by Sarikaya, above. The modification would have been obvious because one of ordinary skill would be motivated to use a fixed number of understanding models that scale across domains and intents (i.e. single vs. multiple intents per utterance), as suggested by Sarikaya, ([0003]}.
Claim 26 recites substantially the same functionalities recited in claim 21, and is directed to a method performed by the system of claim 26.  Therefore claim 26 is rejected for the same reasons as applied to claim 21 above.

Claim 31 recites substantially the same functionalities recited in claim 26, and is directed to a non-transitory computer-readable medium having stored thereon one or
more sequences of instructions for causing one or more processors to perform the method of claim 26.  Therefore claim 31 is rejected for the same reasons as applied to claim 26 above. 

Claims 22, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (EP 2 207 348 A2, hereinafter referred to as Barbieri), in view of BACH et al. (US 2012/0296908 A1, hereinafter referred to as BACH), and further in view of Ellis et al (“THE ECHO NEST MUSICAL FINGERPRINT,” hereinafter referred to as Ellis), and Thompson et al. (US 7,945,441 B2, hereinafter referred to as Thompson), and Whitman et al. (US 7,772,478 B2, hereinafter referred to as Whitman), and Martin et al. (US 2009/0210415 A1, hereinafter referred to as Martin), and Devireddy et al. (US 10,854,186 B1, hereinafter referred to as Devireddy).

As to claim 22, which incorporates the rejection of claim 19, Whitman teaches wherein the at least one processor is further configured to: 
generate a training set based on the plurality of taste profiles and the plurality of media item vectors (see Figs. 5 & 6, training music vectors; col. 8, lines 65-67 to col. 9, lines 1-21, partitions the classifier training...); and 
train the model with the training set (see col. 9, lines 8-22 …sub-classifier machines are trained for each group of music samples. Sub-classifier machine c, 1 is a classifier machine for term t trained on music vector group 1, wherein using the broadest reasonable interpretation, Examiner interprets the sub-classifier machines as the models).
However, Barbieri, BACH, Ellis, Thompson and Whitman fail to explicitly teach:
wherein at least a portion of the training set includes ground truths across the first domain and the second domain.
Devireddy, in combination with Barbieri, BACH, Ellis, Thompson and Whitman, teaches:
wherein at least a portion of the training set includes ground truths across the first domain and the second domain (col. 20, lines 60-67 col. 21, lines 1-7…Training a
machine learning component may include establishing a "ground truth" for training examples. In machine learning, the term "ground truth" refers to the accuracy…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH, Ellis, Thompson and Whitman to add ground truths to the combination system of Barbieri, BACH, Ellis, Thompson and Whitman, as taught by Devireddy, above. The modification would have been obvious because one of ordinary skill would be motivated to refer to the accuracy of a training set's classification for supervised learning techniques, as suggested by Devireddy, (col. 20, lines 60-67).

Claim 27 recites substantially the same functionalities recited in claim 22, and is directed to a method performed by the system of claim 22.  Therefore claim 27 is rejected for the same reasons as applied to claim 22 above.

Claim 32 recites substantially the same functionalities recited in claim 27, and is directed to a non-transitory computer-readable medium having stored thereon one or
more sequences of instructions for causing one or more processors to perform the method of claim 27.  Therefore claim 32 is rejected for the same reasons as applied to claim 27 above.

Claims 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (EP 2 207 348 A2, hereinafter referred to as Barbieri), in view of BACH et al. (US 2012/0296908 A1, hereinafter referred to as BACH), and further in view of Ellis et al (“THE ECHO NEST MUSICAL FINGERPRINT,” hereinafter referred to as Ellis), and Thompson et al. (US 7,945,441 B2, hereinafter referred to as Thompson), and Whitman et al. (US 7,772,478 B2, hereinafter referred to as Whitman), and Martin et al. (US 2009/0210415 A1, hereinafter referred to as Martin), and Hosken (US 6438579 B1, hereinafter referred to as Hosken).

As to claim 23, which incorporates the rejection of claim 19, Hosken, in combination with Barbieri, BACH, Ellis, Thompson and Whitman, teaches wherein the at least one processor is further configured to: 
obtain a confidence interval indicating an amount of confidence in a relation between the evaluation taste profile and the media item vector of the media item corresponding to the second domain (Fig. 3, element 92; col. 11, lines 26-63…Confidence levels are preferably produced and used subsequently in connection references to the user profile 64 by the referral system 62. These confidence levels are preferably also maintained for general use as part of the collected group behaviors 60; col. 12, lines 38-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Barbieri, BACH, Ellis, Thompson and Whitman to add ground truths to the combination system of Barbieri, BACH, Ellis, Thompson and Whitman, as taught by Hosken, above. The modification would have been obvious because one of ordinary skill would be motivated to refer to
enable multi-level media content relationship information to be captured and used as data evaluateable in providing particularized media content item recommendation, as suggested by Hosken, (col. 2, lines 63-67 to col. 3, lines 1-34).

Claim 28 recites substantially the same functionalities recited in claim 23, and is directed to a method performed by the system of claim 23.  Therefore claim 28 is rejected for the same reasons as applied to claim 23 above.

Claim 33 recites substantially the same functionalities recited in claim 28, and is directed to a non-transitory computer-readable medium having stored thereon one or
more sequences of instructions for causing one or more processors to perform the method of claim 28.  Therefore claim 33 is rejected for the same reasons as applied to claim 28 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Cortes et al. (US 2010/0191689 A1) teach VIDEO CONTENT ANALYSIS FOR
AUTOMATIC DEMOGRAPHICS RECOGNITION OF USERS AND VIDEOS.

Mok et al. (US 2014/0114985 A1) teach PERSONALIZED MEDIA STATIONS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122